United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
DEPARTMENT OF THE NAVY, FLEET
FORCES COMMAND - SHIPYARDS, NAVAL
SHIPYARD, Norfolk VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0532
Issued: August 9, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 19, 2016 appellant filed a timely appeal from a July 28, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.

1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of the last OWCP
decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. 20 C.F.R. § 501.3(e)-(f).
The 180th day from July 28, 2015, the date of OWCP’s last decision, was January 24, 2016. As this fell on a
Sunday, the appeal would have been due the following business day which was Monday, January 25, 2016. Since
using January 28, 2016, the date the appeal was received by the Clerk of the Appellate Boards, would result in the
loss of appeal rights, the date of the postmark is considered the date of filing. The date of the U.S. Postal Service
postmark is January 19, 2016, which renders the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

ISSUES
The issues are: (1) whether appellant has established more than 59 percent permanent
impairment of his right lower extremity, for which he previously received schedule awards;
(2) whether OWCP used the proper pay rate in calculating appellant’s schedule award pursuant
to 5 U.S.C. § 8101(4); and (3) whether appellant has established that his schedule award should
be paid at the augmented rate.
On appeal appellant contends that his schedule award should be paid at the 75 percent
augmented pay rate and his weekly pay rate should be greater.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts as set forth in the Board’s
prior decision are incorporated herein by reference. The relevant facts are as follows.
On August 6, 1991 appellant, then a 39-year-old woodworker, injured his right knee
while in the performance of duty. OWCP accepted his claim for contusion of right knee, tear of
medial meniscus right knee, chondromalacia patellae, and post-traumatic arthritis of the right
knee. It paid appellant compensation on the supplemental roll from March 3, 1998 until
August 9, 1999. Appellant received Office of Personnel Management disability retirement
benefits as of September 4, 1999.
Appellant underwent authorized right knee arthroscopies on April 7, 1992 and March 3,
1997, as well as an authorized total right knee arthroplasty on March 25, 2013.
By decision dated November 24, 1992, OWCP issued appellant a schedule award for
seven percent permanent impairment of his right leg for the period May 26 to October 14, 1992.
The award ran from May 26 to October 14, 1992 and it was paid at the augmented compensation
rate of 75 percent.
When appellant filed claims for compensation (Forms CA-7) on January 7, 1997 and
April 30, 1998, he listed his three children as dependents. His youngest child was born on
July 20, 1981. Additionally, when appellant filed a claim for a schedule award on April 22,
2009, he listed his wife as a dependent.
On August 2, 2012 OWCP issued a schedule award for a total of 26 percent impairment
of the right lower extremity. The date of maximum medical improvement (MMI) was listed as
March 3, 1998 and the award ran from March 3, 1998 to August 9, 1999 for a period of 74.88
weeks. The effective date of the pay rate was listed as August 13, 1996 and the award was based
on the augmented compensation rate of 75 percent. Appellant subsequently appealed that
decision to the Board.
In a May 10, 2013 decision, the Board affirmed OWCP’s determination in part, finding
that appellant had no more than 26 percent permanent impairment of the right lower extremity.
3

Docket No. 13-0285 (issued May 10, 2013).

2

The Board, however, set aside the determination in part as the schedule award should have
commenced on June 28, 2012. The Board remanded the case for OWCP to determine whether
he was entitled to receive an increased pay rate due to the change.4
On remand, in a November 21, 2013 decision, OWCP issued an amended schedule award
for 26 percent permanent impairment of the right lower extremity, which corrected the period of
the award to run from June 28, 2012 to December 4, 2013, resulting in an increased monetary
award. This award was paid based on the basic compensation rate of 66 2/3 percent and the
effective date of pay rate was listed as March 3, 1997.
On May 12, 2014 appellant filed a claim for an increased schedule award (Form CA-7).
He left blank the section of the form where he was asked to list his dependents. By letter dated
May 23, 2014, OWCP informed appellant that the evidence of record was insufficient to support
his claim because there was no narrative report outlining his current condition and discussing
whether he had any permanent impairment as a result of his work-related condition. Appellant
was provided 30 days to submit this information. No new evidence was timely submitted.
By decision dated July 8, 2014, OWCP denied appellant’s claim for an increased
schedule award, finding that the evidence of record was insufficient to demonstrate impairment
greater than the 26 percent permanent impairment previously awarded.
On February 18, 2015 appellant requested reconsideration. In support thereof, he
submitted a December 10, 2014 report wherein Dr. Jon H. Swenson, a Board-certified orthopedic
surgeon, indicated that pursuant to Table 16-3 of the American Medical Association, Guides to
the Evaluation of Permanent Impairment (A.M.A., Guides) (6th ed. 2009), a diagnosis of status
post right total knee arthroplasty fell within class 3, with a default impairment value of 37
percent.5 Dr. Swenson then applied grade modifiers as follows: Functional History (GMFH)
grade modifier of 1, a Physical Examination (GMPE) grade modifier of 2, and Clinical Studies
(GMCS) grade modifier of 0, which he determined yielded a total adjustment of negative 6, or an
impairment rating of 31 percent (grade A) of the right lower extremity.
On May 14, 2015 OWCP requested that an OWCP medical adviser review
Dr. Swenson’s report. In a June 3, 2015 report, the medical adviser concluded that appellant was
entitled to a greater award. He noted that, in a September 16, 2014 report, Dr. Swenson
indicated that appellant had right knee range of motion of 10 to 102 degrees, that there was good
position of the components and good alignment, and that there was slight lucency about the tibial
baseplate. The medical adviser noted that Table 16-23 of the A.M.A., Guides allowed a total of
30 percent permanent impairment for the described range of motion. He noted that the loss of
range of motion would result in 10 percent impairment for flexion to 102 degrees, and 20 percent
impairment for flexion contracture to 10 degrees.6 The medical adviser then noted that the Knee
Regional Guide, found at Table 16-3 indicated moderate-to-severe motion impairment would be
4

Docket No. 13-0285 (issued May 10, 2013).

5

A.M.A., Guides 511.

6

Id. at 529, Table 16-23.

3

classified in a class 4 category for the diagnosis of right knee replacement.7 Then using the
grade modifiers as set forth by Dr. Swenson, he concluded that a class 4, grade A impairment
equated to 59 percent right lower extremity permanent impairment. The medical adviser noted
that as appellant was previously issued awards based on 26 percent permanent impairment of the
right lower extremity, this would allow an additional 33 percent permanent impairment for the
right lower extremity. He noted that the date of MMI was December 10, 2014, the date of
Dr. Swenson’s report.
By decision dated June 4, 2015, OWCP vacated the July 8, 2014 decision and noted that
appellant’s case was now approved for an additional 33 percent permanent impairment of the
right lower extremity. The date of MMI was found to be December 10, 2014.
By letter to appellant dated June 18, 2015, OWCP noted that it could not proceed with the
claim because the employing establishment portion of the Form CA-7 claim was not completed.
It specifically instructed him to ask the employing establishment to indicate his pay rate effective
December 10, 2014. This letter did not list a date by which this information should be provided
to OWCP. In a telephone note dated July 16, 2015, the claims examiner indicated that appellant
informed him that the employing establishment would be sending additional pay information.
In a July 28, 2015 decision, OWCP issued a schedule award for an additional 33 percent
permanent impairment of the right lower extremity. It found that the date of MMI was
December 10, 2014 and determined that the award ran from December 10, 2014 to
October 5, 2016. The effective date of rate of pay was listed as March 3, 1997 and the award
was based on the basic compensation rate of 66 2/3 percent.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of FECA8 and its implementing regulations9 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment for
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to insure equal justice under the law to all claimants, good administrative practice
necessitates the use of single set of tables so that here may be uniform standards applicable to all
claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.10 The effective date of the sixth edition of
the A.M.A., Guides is May 1, 2009.11
7

Id. at 511.

8

5 U.S.C. § 8107.

9

20 C.F.R. § 10.404.

10

Id.

11

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (February 2013).

4

The sixth edition requires identifying the impairment Class of Diagnosis (CDX) for the
diagnosed condition, which is then adjusted by grade modifiers based on GMFH, GMPE and
GMCS.12 The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).13
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to the medical adviser for an opinion concerning the nature and percentage of
impairment in accordance with the A.M.A., Guides with the medical adviser providing rationale
for the percentage of impairment specified.14
ANALYSIS -- ISSUE 1
OWCP accepted appellant’s claim for contusion of the right knee, tear of medial
meniscus right knee, chondromalacia patellae, post-traumatic arthritis of the right knee, as well
as a total knee replacement. It previously paid schedule awards totaling 26 percent permanent
impairment of the right lower extremity. In a July 28, 2015 decision, OWCP issued a schedule
award for an additional 33 percent permanent impairment of the right lower extremity.
Dr. Swenson applied the A.M.A., Guides, and determined that appellant was entitled to
31 percent permanent impairment of the right lower extremity. OWCP’s medical adviser
determined that appellant actually sustained 59 percent permanent impairment of his right lower
extremity. He noted that pursuant to Table 16-3 appellant had undergone a total knee
replacement and had a severe impairment class 4, based upon his loss of range of motion of the
right knee. The medical adviser then used the grade modifiers as set by Dr. Swenson and
determined that appellant had a grade A, class 4 impairment, which equaled 59 percent
permanent impairment of the right lower extremity under Table 16-3 of the A.M.A., Guides. He
correctly noted that as appellant had already received 26 percent permanent impairment of the
right lower extremity, an additional award should be issued for 33 percent permanent impairment
of the right lower extremity. The calculations of the medical adviser are supported by the
A.M.A., Guides, and the medical evidence of record. Appellant has not submitted evidence of
greater impairment.
The Board, therefore, finds that appellant has not established more than 59 percent
permanent impairment of the right lower extremity.
LEGAL PRECEDENT -- ISSUE 2
Under 5 U.S.C. § 8101(4), monthly pay means the monthly pay at the time of injury,
monthly pay at the time disability begins, or the monthly pay at the time compensable disability
recurs, if the recurrence begins more than six months after the injured employee resumes regular

12

A.M.A., Guides 494-531.

13

See supra note 11 at Chapter 2.808.6(f) (February 2013).

14

See id.

5

full-time employment with the United States, whichever is greater. For a schedule award, the
rate of pay is the highest rate which satisfies the terms of 5 U.S.C. § 8101(4).15
When an employee has a recurrence of disability more than six months after resuming
regular, full-time employment with the employing establishment, under section 8101(4) of
FECA, the employee is entitled to have his compensation increased based on his pay at the time
of the recurrence of disability.16
ANALYSIS -- ISSUE 2
The Board finds that the case not in posture as to the effective pay rate. As stated supra,
section 8101(4) of FECA defines monthly pay for purposes of computing compensation as
follows: The monthly pay at the time of injury or the monthly pay at the time disability begins
or the monthly pay at the time compensable disability recurs, if the recurrence begins more than
six months after the injured employee resumes regular full-time employment with the United
States, whichever is greater.17 Despite appellant’s requests and the Board’s directive in its
May 10, 2013 decision, OWCP did not address the effective pay rate date in its July 28, 2015
decision. It made an attempt to obtain further information when it wrote him on June 18, 2015
and instructed him to have the employing establishment provide information with regard to his
pay rate. The letter did not list a due date for submission of the evidence. A report of a
telephone call indicates that on July 16, 2015, appellant informed the claims examiner that the
employing establishment would be sending the information.
However, in the July 28, 2015 remand decision, OWCP listed the effective date of pay
rate as March 3, 1997, without further explanation of how it selected that date pursuant to section
8101(4) of FECA. Section 10.126 of OWCP’s regulations provides that a decision of OWCP
shall contain findings of fact and a statement of reasons.18 A final decision of OWCP must also
include findings of fact and provide a correct description of the basis for the decision so that the
parties of interest will have a clear understanding of the precise defect of the claim and the kind
of evidence which would tend to overcome it.19 The Board finds that OWCP failed to set forth
proper findings and provide analysis in its decision as required under section 10.126 of OWCP’s
regulations.
The Board finds that the pay rate used in determining appellant’s additional schedule
award is not properly explained. On remand OWCP shall further develop the evidence as to the
appropriate rate of pay, and issue a de novo decision.

15

R.P., Docket No. 15-1291 (issued September 21, 2016).

16

J.R., Docket No. 14-1728 (issued June 17, 2015).

17

20 C.F.R. § 8101(4).

18

Id. at § 10.126.

19

Hubert Jones, Jr., 57 ECAB 467 (2006); Paul M. Colosi, 56 ECAB 294 (2005).

6

LEGAL PRECEDENT -- ISSUE 3
Compensation for impairment is computed based on the employee’s effective pay rate
and whether he or she has any eligible dependents.20 Compensation will be paid at 66 2/3
percent or 75 percent of the effective pay when the employee has at least one dependent.21 For
purposes of entitlement to augmented compensation, a dependent includes: (1) a wife or
husband; (2) an unmarried child under 18 years of age; (3) an unmarried child over 18 who is
incapable of self-support; (4) a student, until he/she reaches 23 years of age or completes four
years of school beyond the high school level; and (5) a wholly dependent parent.22
The basic rate of compensation paid under FECA is 66 2/3 percent of the injured
employee’s monthly pay. Where the employee has one or more dependents, the employee is
entitled to have his basic compensation augmented at the rate of 8 1/3 percent for a total of 75
percent of monthly pay.23
A wife is considered an employee’s dependent if she is a member of the same household,
is receiving regular contributions from the employee for her support, or if the employee has been
ordered by a court to contribute to her support.24 In determining dependency under FECA, the
decisive test is whether the person for whom benefits are claimed as a dependent of the
employee, in fact, looked to and relied in whole or in part, upon the contributions given by the
employee as a means of maintaining or helping to maintain a customary standard of living.25
ANALYSIS -- ISSUE 3
In its July 28, 2015 decision issuing an increased schedule award, OWCP indicated that
appellant was to be paid at the basic compensation rate of 66 2/3 percent. On appeal appellant
contends that he should be paid based on the augmented rate of 75 percent as he had a
dependent.
The Board finds that the case is not in posture with regard to appellant’s compensation
rate. Appellant’s youngest child was born on July 20, 1981, and would have turned 18 on
July 20, 1999. There is also no evidence of record that any of appellant’s children were under
the age of 23 and still in school, or that appellant had an unmarried child over age 18 who is
incapable of self-support. Accordingly, the record does not establish that he had any children
who would qualify as dependents under FECA.

20

See 5 U.S.C. §§ 8107 and 8110; 20 C.F.R. § 10.404(c).

21

Id. at § 10.404(b); supra note 11 at Chapter 2.808.7(f) (February 2013).

22

20 C.F.R. § 10.405(a).

23

5 U.S.C. § 8110(a); id. at § 10.405(a) and (b).

24

Id. at § 8110(a)(2).

25

See W.A., Docket No. 13-0544 (issued July 2, 2013); see also Nancy J. Masterson, 52 ECAB 507 (2001);
Helyn E. Girmann, 11 ECAB 557 (1960).

7

However, the record does support that appellant may have had a wife who qualifies as a
dependent under FECA. The Board notes that when he filed a Form CA-7 claim for a schedule
award on April 22, 2009, he listed his wife as a dependent. When appellant filed a claim for an
increased schedule award on May 12, 2014, he did not complete the section of the claim form
regarding dependents.
OWCP procedures provide that an indication on a claim form, such as a Form CA-1
(notice of traumatic injury) or Form CA-7 (claim for compensation), is usually sufficient to
verify marital status, since both forms require certification of the information provided via the
claimant’s signature and have warnings pertaining to false statements. If evidence to the
contrary is present, however, the claims examiner should develop the issue further and may
request documentary evidence such as a marriage certificate. If necessary, the employing
establishment may assist in verifying marital status in the initial stages of the claim.26
The Board, therefore, finds the case must be remanded for OWCP to further develop the
factual evidence with regard to whether appellant had any eligible dependents. If appellant had
an eligible dependent, he would have been entitled to compensation at the augmented rate of
75 percent.
CONCLUSION
The Board finds that appellant has not established more than 59 percent permanent
impairment of his right lower extremity for which he previously received schedule awards.
However, the case is not in posture for decision as to the effective pay rate and compensation
rate.

26

Supra note 11 at Part 2 -- Claims, Compensation Rate, Chapter 2.901.12 (February 2013).

8

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 28, 2015 is affirmed in part and set aside in part. The case is
remanded for further consideration consistent with this opinion.
Issued: August 9, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

